11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT


In the interest of B.S. Jr. and                * From the 326th District Court
D.S., children,                                  of Taylor County,
                                                 Trial Court No. 7858-CX.

No. 11-16-00077-CV                             * April 14, 2016

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.